DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Abstract and Specification
The disclosure is objected to because of the following informalities:
Both the Abstract and Specification refer to a Chartek A and Chartek B. It seems that Chartek is a registered trademark or tradename and it should so be indicated.  
Appropriate correction is required.

Claim Objections
Claims 2 and 3 are objected to because of the following informalities:  
Claim 2 recites a Chartek A and Chartek B. It seems that Chartek is a registered tradename or trade mark and it should so be indicated.  
Claim 3 is also rejected since it depends from claim 2.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 2, 3 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 contains the trademark/trade name “Chartek”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  
In the present case, the trademark/trade name is used to identify/describe a “solid fireproof agent” and an “epoxy-based” material and, accordingly, the identification/description is indefinite. Note that although the claim describes that Chartek A is epoxy-based, it is nonetheless indefinite since it is not known what is meant by being “based” on epoxy. Is it plain epoxy? Is the material mixed with other ingredients? Is the epoxy substituted with additional chemical groups? It is also unclear from the claim construction if Chartek B is also epoxy-based.
Claim 3 recites “using fireproof resins”. It is unclear if these resins refer to the fireproof agent/Chartek A and B, or if these fireproof resins are additional to the fireproof agent.
Claim 5 recites a fireproof agent which is Chartek A and B and recites that it is injection molded and is a part other than the one of the plurality of parts of claim 1. It is not clear what is done with this part after it is injected molded into a mold. A mold is used to make an article or a part of an article. Is this piece an additional part of the fireproof cover; i.e., does the fireproof cover comprise a plurality of parts and “further comprises” this additional part? 
Claims 2 and 4 are product-by-process claims which recite that the mold is provided with a zinc-coated mesh. It is not clear if the mesh becomes part of the fireproof cover (i.e., a cover comprising glass, Chartek and zinc coated mesh) or if the zinc-coated mesh is simply part of the mold, in which case it is not patentably significant since the claims are drawn to a product, not a process of making the product nor an apparatus to make the product.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 - 5 are rejected under 35 U.S.C. 103 as being unpatentable over JANG (KR 2010 0001917, using machine translation) in view of KIM (KR 10-1303250, using machine translation) and/or PARK et al (KR 10-1191560, using machine translation) and/or GIRARD et al (US 4,264,681).
Claims 1, 2 and 5: JANG discloses (see entire document) a detachable fireproof cover for a valve actuator which is built by injection molding in a mold having a galvanized mesh by injecting epoxy-based Chartek A and Chartek B in a ratio of 2.44 to 1 (abstract; claim 1; page 1, lines 15-17 under the Description section; page 2, under Summary of the Invention; page 4, lines 14-17 and 26-27) [reading on the parts of claims 1 and 5  and the ratio of Chartek A and B of claim 2].
JANG discloses that the fireproof cover has the shape corresponding to the outer surfaces of the body of the valve actuator so as to be in close contact with the body (claim 2). The main body (100) is a cylinder member installed in a pipe and the fireproof cover (600) is a cover that protects the main body (100) (page 3, lines 12-13; page 3, last 9 lines of the page) [thus reading on the claimed circular shape of claim 1]. 
JANG discloses that the actuator is coated with fiber glass which is a material that is relatively resistant to fire (page 1, last 3 lines under Description section), but fails to teach a glass window. However, fireproof glass doors, windows and walls with fireproof resins are very well known in the art, such as taught for instance by KIM and/or PARK and/or GIRARD:
KIM discloses (see entire document) a fireproof door comprising a glass window placed on a frame member (11) on the door and a heat insulation pad/silicone placed on the frame member to provide insulation between the glass and the door (abstract, figs 1, 2 and 4; claim 3; [0006], page 4, lines 139-142 and 152-155; [0037], [0043]).
PARK discloses (see entire document) a fireproof glass wall (100) comprising multiple fireproof glasses (120) and a reinforcing member made of a heat insulating material at the edge of the fireproof glass/ heat shielding resin composition between the glasses (120)/ fireproof sealant/silicone. The structure can be configured to the desired shape (abstract; figs 1 and 2; claims 1 and 5; [0001], [0004], [0025], [0031]).
GIRARD discloses (see entire document) a fireproof glass window comprising multiple glass pane units (12), with an example of a plurality of 3 units, and an adherent agent/epoxy silane (14) in between the panes. (2:65-3:12, claims 1 and 4, figure).
It would have been obvious to one of ordinary skill in the art to have added glass fireproof window sheets to JAG’s fireproof cover comprising the fireproof agent/resin as taught by KIM and/or PARK and/or GIRARD since KIM and/or PARK and/or GIRARD disclose that glass sheets can be added with fireproof agent/resin to form fireproof windows or doors or walls for the same purpose taught by JANG of providing a cover that acts to prevent heat and fire from spreading, and to additionally provide advantageous visibility through the cover, and have thus arrived at the present claims with reasonable expectation of success.
Claim 3:  JANG in view of KIM and/or PARK and/or GIRARD teach multiple fireproof glass sheets, such as GIRARD’s example with 3 glasses. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). One of ordinary skill in the art would have been motivated to add as many glass sheets as desired since the secondary references teach a multitude of glass sheets. JANG discloses a thickness of the fireproof cover at 17 – 19 mm (claim 4) [which when divided by 4 reads on the claimed 4-5 mm for each glass sheet]. It would have been obvious to one of ordinary skill int hart to have added multiple glass sheets to JANG’s cover as taught by KIM and/or PARK and/or GIRARD and have thus achieved JANG’s thickness of 17-19 mm.
Claim 4: JANG in view of KIM and/or PARK and/or GIRARD disclose that the resin overlaps the glass, but are silent regarding by what percentage. However, it would have been well within the scope of one of ordinary skill in the art to have chosen how much resin to overlap the glass for its intended end-use, such as for a window, or door or wall, or for the desired aesthetics or for allowing good visibility through the article or for the needed amount of sealant to ensure satisfactory sealing of the article so as to ensure that it is fireproof. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCES TISCHLER whose telephone number is (571)270-5458. The examiner can normally be reached Monday-Friday, 8:00 AM - 8:00 PM EST, midday flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCES TISCHLER/Primary Examiner, Art Unit 1765